Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 1 of 30 PageID 8




                         EXHIBIT
                           A
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 2 of 30 PageID 9
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 3 of 30 PageID 10
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 4 of 30 PageID 11
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 5 of 30 PageID 12
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 6 of 30 PageID 13
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 7 of 30 PageID 14
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 8 of 30 PageID 15
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 9 of 30 PageID 16
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 10 of 30 PageID 17
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 11 of 30 PageID 18
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 12 of 30 PageID 19
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 13 of 30 PageID 20
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 14 of 30 PageID 21
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 15 of 30 PageID 22
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 16 of 30 PageID 23
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 17 of 30 PageID 24
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 18 of 30 PageID 25
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 19 of 30 PageID 26
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 20 of 30 PageID 27
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 21 of 30 PageID 28
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 22 of 30 PageID 29
         Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 23 of 30 PageID 30
Filing # 123023844  E-Filed 03/12/2021 03:01:03 PM


        IN THE CIRCUIT COURT OF THE
        SEVENTH JUDICIAL CIRCUIT
        IN AND FOR VOLUSIA COUNTY, FLORIDA

        CASE NO.: 2021 30201 CICI

        JUDGE: MARY G. JOLLEY – DIV. 32


        CLAUDIA ZARNESKY, individually and on behalf
        of all others similarly situated,

        Plaintiff(s),

        vs.

        ADIDAS AMERICA, INC.

        Defendant.


                     NOTICE OF APPEARANCE AND DESIGNATION OF E-MAIL ADDRESSES

                Johanna E. Sheehe, Phillip J. Sheehe, and Sheehe & Associates, P.A. hereby enter their

        appearance as counsel for Defendant adidas America, Inc. and request that copies of all motions,

        notices, and other pleadings heretofore and thereafter filed or served in this cause be furnished to

        the undersigned.

                Counsel for Defendant adidas America, Inc., pursuant to Rule 1.080 of the Florida Rules

        of Civil Procedure and Rule 2.516(b)(1)(A) of the Florida Rules of Judicial Administration,

        designates primary and secondary e-mail addresses for service of pleadings and of all documents

        required to be served in this proceeding as follows:

                         Primary E-Mail Address:            jsheehe@sheeheandassociates.com
                                                            psheehe@sheeheandassociates.com

                         Secondary E-Mail Address: e-filing@sheeheandassociates.com



                        SHEEHE & ASSOCIATES, P.A. • 9830 SOUTHWEST 77th AVENUE, SUITE 215, MIAMI, FLORIDA 33156

                                                                1
        sf-4445918
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 24 of 30 PageID 31




        DATED this 12th day of March, 2021                 Respectfully Submitted,


                                                          /s/ Johanna E. Sheehe
                                                          Johanna E. Sheehe
                                                          Florida Bar No.: 119383
                                                          jsheehe@sheeheassociates.com
                                                          Philip J. Sheehe
                                                          Florida Bar No.: 259128
                                                          psheehe@sheeheassociates.com
                                                          SHEEHE & ASSOCIATES, P.A.
                                                          9830 Southwest 77th Avenue, Suite 215
                                                          Miami, Florida 33156
                                                          Telephone: 305-379-3515

                                                          Attorneys for Defendant, adidas America, Inc.


                                   CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Notice of Apeparance and

 Designation of E-Mail Addresses was served by E-mail using the Florida Courts E-Filing Portal

 upon Garrett O. Berg, Esq., (gberg@shamisgentile.com), and Andrew J. Shamis, Esq.,

 (ashamis@shamisgentile.com), Shamis & Gentile, P.A., 14 NE 1st Avenue, Suite 705, Miami,

 Florida 33132; Scott Edelsberg, Esq., (scott@edelsberglaw.com), Edelsberg Law, P.A., 20900

 NE 30th Avenue, Suite 417, Aventura, Florida 33180 and Manuel Hiraldo, Esq.,

 (MHiraldo@Hiraldolaw.com), Hiraldo. P.A., 401 E. Las Olas Boulevard, Suite 1400, Fort

 Lauderdale, Florida 33301 this 12th day of March, 2021.



                                                           /s/ Johanna E. Sheehe
                                                           ATTORNEY




              SHEEHE & ASSOCIATES, P.A. • 9830 SOUTHWEST 77th AVENUE, SUITE 215, MIAMI, FLORIDA 33156

                                                      2
 sf-4445918
         Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 25 of 30 PageID 32
Filing # 123023844  E-Filed 03/12/2021 03:01:03 PM


        IN THE CIRCUIT COURT OF THE
        SEVENTH JUDICIAL CIRCUIT
        IN AND FOR VOLUSIA COUNTY, FLORIDA

        CASE NO.: 2021 30201 CICI

        JUDGE: MARY G. JOLLEY – DIV. 32


        CLAUDIA ZARNESKY, individually and on behalf
        of all others similarly situated,

        Plaintiff(s),

        vs.

        ADIDAS AMERICA, INC.

        Defendant.


                          JOINT STIPULATION FOR EXTENSION OF TIME FOR
                          DEFENDANT ADIDAS AMERICA, INC. TO RESPOND TO
                              PLAINTIFF’S CLASS ACTION COMPLAINT

                Plaintiff, Claudia Zarnesky, and Defendant, adidas America, Inc., by and through their

        undersigned counsel, and pursuant to Florida Rule of Civil Procedure 1.090, hereby file this Joint

        Stipulation for Extension of Time for Defendant to Respond to Class Action Complaint and state as

        follows:

                WHEREAS, on February 15, 2021, Plaintiff, Claudia Zarnesky, filed a Complaint against

        Defendant;

                WHEREAS, on February 24, 2021, Defendant was served with the Complaint;

                WHEREAS, pursuant to the Florida Rules of Civil Procedure, Defendant must respond to the

        Complaint on or before March 16, 2021;

                   WHEREAS, on March 11, 2021, counsel for Plaintiff agreed to grant Defendant a thirty (30)

        extension of time to respond to the Complaint;

                                                          1
        sf-4445913
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 26 of 30 PageID 33




         WHEREAS, the Joint Stipulation for Extension of Time will not prejudice any party;

         WHEREAS, this request by the Parties is not being made for any improper purpose or delay;

        NOW THEREFORE, the Parties through their respective counsel, and subject to the Court’s

 approval, hereby stipulate that: Defendant shall respond to the Complaint on or before April 15, 2021.

        IT IS SO STIPULATED this 12th day of March, 2021.

  HIRALDO P.A.                                         SHEEHE & ASSOCIATES, P.A.

  /s/ Manuel Hiraldo                                   /s/ Johanna E. Sheehe
  Manuel Hiraldo                                       Johanna E. Sheehe
  Florida Bar No.: 030380                              Florida Bar No.: 119383
  MHiraldo@Hiraldolaw.com                              jsheehe@sheeheassociates.com
  401 E. Las Olas Boulevard, Suite 1400                Philip J. Sheehe
  Fort Lauderdale, Florida 33301                       Florida Bar No.: 259128
  Telephone: 954-400-4713                              psheehe@sheeheassociates.com
                                                       9830 Southwest 77th Avenue, Suite 215
                                                       Miami, Florida 33156
  SHAMIS & GENTILE, P.A.                               Telephone: 305-379-3515
  Garrett O. Berg
  Florida Bar No.: 1000427                             Attorneys for Defendant, adidas America, Inc.
  gberg@shamisgentile.com
  Andrew J. Shamis
  Florida Bar No.: 101754
  ashamis@shamisgentile.com
  14 NE 1st Avenue, Suite 705
  Miami, Florida 33132
  Telephone: 305-479-2299

  EDELSBERG LAW, PA
  Scott Edelsberg
  Florida Bar No.: 100537
  scott@edelsberglaw.com
  20900 NE 30th Avenue, Suite 417
  Aventura, Florida 33180
  Telephone: 305-975-3320

  Attorneys for Plaintiff, Claudia Zarnesky




                                                   2
 sf-4445913
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 27 of 30 PageID 34




                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the Joint Stipulation for Extension

 of Time for adidas America, Inc. to Respond to Class Action Complaint was served by E-mail

 using the Florida Courts E-Filing Portal upon Garrett O. Berg, Esq.,

 (gberg@shamisgentile.com), and Andrew J. Shamis, Esq., (ashamis@shamisgentile.com),

 Shamis & Gentile, P.A., 14 NE 1st Avenue, Suite 705, Miami, Florida 33132; Scott Edelsberg,

 Esq., (scott@edelsberglaw.com), Edelsberg Law, P.A., 20900 NE 30th Avenue, Suite 417,

 Aventura, Florida 33180 and Manuel Hiraldo, Esq., (MHiraldo@Hiraldolaw.com), Hiraldo.

 P.A., 401 E. Las Olas Boulevard, Suite 1400, Fort Lauderdale, Florida 33301 this 12th day of

 March, 2021.



                                                    /s/ Johanna E. Sheehe
                                                    ATTORNEY




                                                3
 sf-4445913
         Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 28 of 30 PageID 35
Filing # 123065071  E-Filed 03/15/2021 09:29:00 AM


                  IN THE CIRCUIT COURT OF THE SEVENTH JUDICIAL CIRCUIT
                           IN AND FOR VOLUSIA COUNTY, FLORIDA

                                          CASE NO. 2021 30201 CICI

        Claudia Zarnesky, individually and on
        behalf of all others similarly situated,
                                                                                 CLASS ACTION
               Plaintiff,
        vs.
                                                                     JURY TRIAL DEMANDED
        Adidas America, Inc.,

              Defendant.
        _________________________________________/

                               PLAINTIFF’S NOTICE OF SERVICE OF
                       FIRST SET OF DISCOVERY REQUESTS TO DEFENDANT

               Plaintiff, by and through counsel and pursuant to Florida Rules of Civil Procedure 1.340,

        1.350, and 1.370, hereby gives notice of serving Interrogatories, Request for Production of

        Documents, and Request for Admissions on Defendant to be answered separately and fully, in

        writing and under oath if applicable within thirty (30) days after service thereof.



        DATED: March 15, 2021


                                                      By:     /s/ Andrew J. Shamis
                                                              SHAMIS & GENTILE, P.A.
                                                              Andrew J. Shamis, Esq.
                                                              Florida Bar No. 101754
                                                              ashamis@shamisgentile.com
                                                              14 NE 1st Avenue, Suite 705
                                                              Miami, Florida 33132
                                                              (t) (305) 479-2299
                                                              (f) (786) 623-0915




                                                              EDELSBERG LAW, PA
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 29 of 30 PageID 36




                                         Scott Edelsberg, Esq.
                                         Florida Bar No. 100537
                                         scott@edelsberglaw.com
                                         20900 NE 30th Ave., Suite 417
                                         Aventura, FL 33180
                                         Telephone: 305-975-3320

                                         HIRALDO P.A.
                                         Manuel Hiraldo, Esq.
                                         Florida Bar No. 030380
                                         401 E. Las Olas Blvd., Suite 1400
                                         Fort Lauderdale, FL 33301
                                         MHiraldo@Hiraldolaw.com
                                         Telephone: 954-400-4713

                                         Counsel for Plaintiff and Proposed Class
Case 6:21-cv-00540-GAP-GJK Document 1-1 Filed 03/25/21 Page 30 of 30 PageID 37




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the aforementioned discovery requested were served

 electronically on counsel for Defendant.




                                                    /s/ Andrew J. Shamis
                                                    SHAMIS & GENTILE, P.A.
                                                    Andrew J. Shamis, Esq.
                                                    Florida Bar No. 101754
                                                    ashamis@shamisgentile.com
                                                    14 NE 1st Avenue, Suite 705
                                                    Miami, Florida 33132
                                                    (t) (305) 479-2299
                                                    (f) (786) 623-0915
